11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of M.C.M., a child,          * From the 266th District
                                               Court of Erath County,
                                               Trial Court No. CV31544.

No. 11-13-00375-CV                           * July 17, 2014

                                             * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is reversed and the cause is remanded. The costs incurred by
reason of this appeal are taxed against Beathaney Mohler.